Opinion issued May 3, 2010







     







In The
Court of Appeals
For The
First District of Texas




NO. 01-10-00322-CV




IN RE RANDALL RAIMOND, JEFF THORNBURG, LYNN HALTERMAN,
APPLIED FUTURE TECHNOLOGY CONSULTING, INC., AND
ACCOUNTING FINANCIAL TAX CONSULTANTS, Relators




Original Proceeding on Petition for Writ of Mandamus 




MEMORANDUM OPINION

          Relators, Randall Raimond, Jeff Thornburg, Lynn Halterman, Applied Future
Technology Consulting, Inc., and Accounting Financial Tax Consultants, Inc., filed
a petition for writ of mandamus challenging respondent’s
 January 13, 2010 order
denying relators’ motion to compel arbitration.  See Tex. Civ. Prac. & Rem. Code
Ann. § 51.016 (Vernon Supp. 2009). 
          We deny the petition for writ of mandamus.

PER CURIAM


 
Panel consists of Chief Justice Radack and Justices Alcala and Higley.